Case 2:21-cv-02022-DOC-KES Document 71-4 Filed 04/28/21 Page 1 of 5 Page ID #:3342




             Exhibit 4 to the
         First Amended Answer,
        Affirmative Defenses, and
              Counterclaims
     Case 2:21-cv-02022-DOC-KES Document 71-4 Filed 04/28/21 Page 2 of 5 Page ID #:3343
                                                         900267831             10/02/2013
                                                          TRADEMARK ASSIGNMENT
II                                                                                                                                  II
Electronic Version v1 .1
Stylesheet Version v1 .1


 I   SUBMISSION TYPE:                                     NEW ASSIGNMENT
                                                     II                                                                             I
 I   NATURE OF CONVEYANCE:                                ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
                                                     I
     CONVEYING PARTY DATA


     I                   Name                  II               Formerly           11 Execution Date 11         Entity Type     I
     IEcomundi Ventures, LLC
                                                                                                      I LIMITED LIABILITY
                                                                                   1109/27/2013       : COMPANY: CONNECTICUT
                                               II

     RECEIVING PARTY DATA


     IName:                     IIThrive Natural Care, Inc.
     !street Address:           1142 Darrell Place
     icity:                     llsan Francisco
     Istate/Country:            llcAUFORNIA
     !Postal Code:              1194133
     IEntity Type:              llcoRPORATION: DELAWARE                                                                     I

     PROPERTY NUMBERS Total: 2

                                                                                                                                         ~

                                                                                                                                         ~
               Property Type               Number                                  Word Mark
     I                               11                   11                                                                I
     ISerial   Number:               1185726058           II THRIVE                                                         I           :,:
     ISerial   Number:               1185726062           II THRIVE                                                         I
                                                                                                                                         -
                                                                                                                                        ;..
     CORRESPONDENCE DATA


     Fax Number:                      4156932222
     Correspondence will be sent to the e-mail address first,- if that is unsuccessful, it will be sent
     via US Mail
     Phone:                           415 693 2171
     Email:                           rsingh@cooley.com
     Correspondent Name:              Ariana G. Hiscott, Cooley LLP
     Address Line 1:                  1299 Pennsylvania Ave NW, Suite 700
     Address Line 4:                  Washington, DISTRICT OF COLUMBIA            20004

 I ATTORNEY DOCKET NUMBER:                                313705-20000
                                                                                                                                    I
 I   NAME OF SUBMITTER:                                   Ariana G. Hiscott
                                                                                                                                    I
 I   Signature:                                           /Ariana G. Hiscotv
II                                                   I                                          lR.A.DEM.A.RI<                      I


          900267831                                                                       REEL: 005123 FRAME: 0443
                                                                      Exhibit 4
                                                                      Page 58
  Case 2:21-cv-02022-DOC-KES Document 71-4 Filed 04/28/21 Page 3 of 5 Page ID #:3344


I Date:                                II 1010212013


 Total Attachments: 2
 source=EMV-Thrive Nunc_Pro_Tunc_lntent_to_Use_Assignment_-_Sept_27 _2013#page1 .tif
 source=EMV-Thrive Nunc_Pro_Tunc_lntent_to_Use_Assignment_-_Sept_27 _2013#page2.tif




                                                                               TRADEMARK
                                                                         REEL: 005123 FRAME: 0444
                                                       Exhibit 4
                                                       Page 59
Case 2:21-cv-02022-DOC-KES Document 71-4 Filed 04/28/21 Page 4 of 5 Page ID #:3345



                                 NUNC PRO TUNC TRADEMARK ASSIGNMENT

            This Trademark Assignment ("Assignment") is effective as of May 23, 2013 by and between
   Ecomundi Ventures, LLC (the "Assignor"), a Connecticut limited liability company having an address of 42
   Darrell Place San Francisco, California 94133 and Thrive Natural Care, Inc. (the "Assignee"), a Delaware
   corporation having an address of 42 Darrell Place San Francisco, California 94133 (collectively the
   "Parties").

           WHEREAS, Assignor has adopted, used, and/or intends to use, and is the owner of the
   trademark THRIVE for the goods and services identified in Schedule A hereto (the "Trademark") and the
   corresponding United States trademark applications identified on Schedule A hereto.

             WHEREAS, Assignor had a bona fide intent to use the Trademark in U.S. commerce at the time
   of filing of the Applications with the U.S. Patent and Trademark Office and has maintained a bona fide
   intent to use the Trademark since that time for the corresponding goods and services;

           WHEREAS, Assignee is the successor to the business of the Assignor to which the Trademark
   pertains and the Parties have entered into the TECHNOLOGY ASSIGNMENT AGREEMENT dated May
   23, 2013, regarding the transfer of all rights to the THRIVE trademark, which is incorporated herein by
   reference and made part of this agreement; and

           WHEREAS, for the avoidance of doubt, Assignor and Assignee wish to enter into an agreement
   regarding the rights to the THRIVE trademark in the United States;

            NOW, THEREFORE, in consideration of the foregoing promises and the mutual covenants
   contained herein, and other good and valuable consideration, the receipt and sufficiency of which are
   hereby acknowledged, Assignor does hereby assign, transfer, and convey to Assignee as the successor
   to the business of Assignor as set forth above, all right, title, and interest in the United States in and to the
   Trademark and the Applications, together with the good will associated therewith, that portion of the
   Assignor's ongoing and existing business to which the Trademarks pertain, and all rights and causes of
   action accrued, accruing, and to accrue under and by virtue hereof, including the right to sue and recover
   for past infringement, and to receive all damages, payments and costs and fees associated therewith.

                                              Assignor:        ECOMUNDI VENTURES, LLC, by its
                                                               authorized representative:




                                                               Name: Alex McIntosh, CEO

                                                                Date: September 27, 2013




   1335900 vl/SF
                                                      Exhibit 4
                                                                                   TRADEMARK
                                                      Page 60
                                                                             REEL: 005123 FRAME: 0445
Case 2:21-cv-02022-DOC-KES Document 71-4 Filed 04/28/21 Page 5 of 5 Page ID #:3346



                                      SCHEDULE A




THRIVE    85726058   September   03    Personal care products for cosmetic use, namely, hair shampoos
                     11, 2012          and conditioners, hair styling preparations; body and hand
                                       washes, soaps and gels; non-medicated skin care preparations,
                                       namely facial lotions, cleansers and creams, body lotions,
                                       creams and oils for cosmetic use, skin moisturizers; cosmetic
                                       sun care preparations and sunscreens; lip creams and balms;
                                       antiperspirants and deodorants for personal use; shaving creams
                                       and gels; pre-shaving preparations; after shave lotions and
                                       creams; non-medicated baby care products, namely baby lotions,
                                       creams, body cleansers, shampoos, gels and washes, diaper
                                       rash creams and ointments

THRIVE    85726062   September   05    Medicated skin care products, namely, creams, lotions and oils;
                     11, 2012          medicated hair care, namely, shampoos and creams; medicated
                                       facial cleansers, hand and body washes; medicated sunscreens
                                       and sunburn lotions; medicated lip creams and balms




   1335900 vl/SF
                                       Exhibit 4
                                                                  TRADEMARK
                                       Page 61
RECORDED: 10/02/2013                                        REEL: 005123 FRAME: 0446
